11 Good Energy, Inc. 4450 Belden Village Street, N.W. Suite 800 Canton, OH 44718 September 28, 2010 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporationand Finance Office of Manufacturing and Construction treet, N.E. Washington, DC 20549 Att:Mail Stop 4631 Division of Corporate Finance Re: 11 Good Energy, Inc. Pre-effective Amendment 4 to Registration Statement on Form S-1 File No. 333-166149 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), 11 Good Energy, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:00 p.m., Eastern Time, on September 30, 2010, or as soon thereafter as possible. We hereby acknowledge the following: · that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, 11 GOOD ENERGY, INC. By:/s/ Daniel T. Lapp Chief Financial Officer
